DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-9, 11-13, 15-16, 18-20, 22-23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US 2007/0245393) in view of Howarter et al. (US 2008/0129498).

Regarding claim 1, Fernandez discloses a hybrid communications device (Fernandez, paragraph [0028], lines 1-4) enabling networking among analog and digital service devices (Fernandez, paragraph [0028], lines 1-4; paragraph [0037], lines 1-6, analog and digital signal transmission and reception; paragraph [0043], lines 1-12), the device comprising: 
a memory (Fernandez, Figs. 1 and 2; paragraph [0021], lines 8-11); and 
at least one processor coupled to the memory (Fernandez, Figs. 1 and 2, microprocessor 160) and configured to:
receive a plurality of incoming data transmissions (Fernandez, paragraph [0033], lines 1-6, input and output ports, WAN, LAN), the incoming data transmissions including a plurality of analog data transmissions (Fernandez, paragraph [0035], lines 1-10, analog signals received) comprising VUTP media (Fernandez, paragraph [0002], lines 1-5, twisted pair) from at least one analog service device (Fernandez, paragraph [0021], lines 1-13; paragraph [0035], lines 1-10, analog signals received) and a plurality of digital data transmissions (Fernandez, paragraph [0056], lines 1-10, receives digital signals) comprising Ethernet transmission media (Fernandez, paragraph [0056], lines 3-4, Ethernet protocol) from at least one digital service device (Fernandez, paragraph [0021], lines 1-13; paragraph [0056], lines 1-10, digital signals received), wherein the analog service device and the digital service device each implement a unique device protocol (Fernandez, paragraph [0021], lines 1-13, communication protocols);
match, at a central control authority (Fernandez, paragraph [0032], lines 1-4, central office or other remote facility), each of the plurality of incoming data transmissions (Fernandez, paragraph [0035], lines 1-10, analog signals received; paragraph [0056], lines 1-10, receives digital signals) to first protocols for the at least one analog service device (Fernandez, paragraph [0019], lines 1-10, spectrum determined based upon format of the signal; paragraph [0021], lines 1-13, determine spectrum according to communication protocols of the signal; paragraph [0035], lines 1-8, analog signals received; paragraph [0069], lines 1-11, channels designed for particular protocols; paragraph [0071], lines 1-11, protocol specific frequency assignment) to determine a first transmission media (Fernandez, paragraph [0043], lines 1-12, mediums of networking) and first instructions (Fernandez, paragraph [0021], lines 1-13, rules associated with transmission; paragraph [0072], lines 1-16, signaling rules) to transmit to (Fernandez, paragraph [0002], lines 1-8 and paragraph [0009], 1-5, audio and video transmission are interpreted to control service devices to produce sound or video displays; paragraph [0023], lines 23-31, carry out functions of applications including fire, safety, heating, television, access controls, audio, 
identify the first transmission media or the second transmission media as an outgoing transmission media for the incoming data transmission (Fernandez, paragraph [0043], transmit the received information signals over alternative mediums of networking); and 
construct outgoing data transmissions based on the first instructions or the second instructions to control the at least one analog service device or the at least one digital service device (Fernandez, paragraph [0021], lines 1-13, rules associated with transmission; paragraph [0023], lines 23-31, carry out functions of applications including fire, safety, heating, television, access controls, audio, video,…; paragraph [0043], transmit the received information signals over alternative mediums of networking; paragraph [0069], lines 1-8, emergency alerts; paragraph [0072], lines 1-16, signaling rules) based on the 
Fernandez does not explicitly disclose control of the at least one analog service device or the at least one digital service device.  
Howarter discloses that an incoming data transmission may automatically construct outgoing  instructions to control at least one service device, wherein the control includes adjustment of a configuration parameter for the at least one analog service device or the at least one digital service device (Howarter, paragraph [0022], lines 13-16, teaches that an incoming data transmission to a set top box may automatically change TV channel or engage Picture-in-Picture on the TV [command and control a service device in a manner that was explicitly acknowledged by the Applicant as being the same as the claimed ‘control’]).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to receive automatic commands to control a service device in the invention of Fernandez.  The motivation would have been use devices that do not require user interaction.  
Regarding claim 2
Regarding claim 6, Fernandez discloses the device of claim 1, wherein the plurality of analog data transmissions are received via a wired medium (Fernandez, paragraph [0040], lines 1-13, analog signal on a twisted pair) and the plurality of digital data transmissions are received via a wireless medium (Fernandez, paragraph [0011], lines 1-5, wireless links; paragraph [0056], lines 1-10, WAN, LAN).
Regarding claim 7, Fernandez discloses the device of claim 1, wherein the at least one processor is further configured to: dynamically allocate a frequency spectrum for the outgoing data transmissions (Fernandez, paragraph [0016], lines 1-7, dynamically manage spectrum; paragraph [0021], lines 1-4, reallocate spectra; paragraph [0032], lines 8-9, dynamically allocate frequency bands) between any of a plurality of analog service devices (Fernandez, paragraph [0016], lines 1-7, received analog signal; paragraph [0035], lines 1-10)  and any of a plurality of digital service devices (Fernandez, paragraph [0051], lines 1-6; paragraph [0056], lines 1-10), the dynamic allocation being responsive to any of a service type, service demand, and quality of service threshold (paragraph [0070], lines 1-6, QoS) based on at least one of a service type (Fernandez, paragraph [0021], lines 1-13; paragraph [0071], lines 6-8; paragraph [0074], lines 1-13; paragraph [0075], lines 1-2), a service demand, and a quality of service threshold (Fernandez, paragraph [0070], lines 1-6, QoS) for the outgoing transmission media, digital device protocols, or analog device protocols (paragraph [0021], lines 1-13; paragraph [0071], lines 6-8; paragraph [0075], lines 1-2).
Regarding claim 8
Regarding claim 9, Fernandez discloses the device of claim 1, wherein the at least one analog service device includes at least one service selected from a group consisting of a heating ventilation and air-conditioning (HVAC) service, a lighting service, a door service, a security service, a mechanical service, an engineering service, and a fire protection service (Fernandez, paragraph [0023], lines 23-31).
Regarding claim 11, Fernandez discloses the device of claim 1, wherein the at least one processor is further configured to: operatively couple to external transceiver devices using an analog interface via a first management component (paragraph [0011], lines 1-9), the first management component having a first library comprising a plurality of equipment protocols (paragraph [0021], lines 1-11, communication protocols; paragraph [0072], lines 1-16) for controlling a plurality of analog service devices (paragraph [0011], lines 1-9); and
operatively couple to external transceiver devices using a digital interface via a second management component (paragraph [0011], lines 1-9), the second management component having a second library comprising a plurality of equipment protocols (paragraph [0021], lines 1-11, communication protocols; paragraph [0072], lines 1-16) for controlling a plurality of digital service devices (paragraph [0011], lines 1-9).
Claims 12, 13, 15-16 and 18 are rejected under substantially the same rationale as claims 1, 2, 6, 7 and 11, respectively.
Claims 19, 20 and 22-25 are rejected under substantially the same rationale as claims 1, 2, 6, 7, 10 and 11, respectively.

Claims 3-5, 14 and 21  rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US 2007/0245393) in view of Howarter et al. (US 2008/0129498), and further in view of the Background Section of Applicant’s Specification (AAPA).
Regarding claim 3, Fernandez in view of Howarter discloses the device of claim 1, wherein the plurality of analog data transmission are received via one of an impedance-matched twisted-pair wire (Fernandez, paragraph [0040], lines 1-13, impedance matches) or optical media (Fernandez, paragraph [0055], lines 1-5, fiber optical cable).  AAPA discloses that the twisted-pair wire is copper (AAPA, paragraph [0004], line 15).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use twisted pair wire made of copper.  The motivation would have been to use a well-known and commonly available type of twisted-pair wire.
Regarding claim 4, Fernandez discloses the device of claim 1, wherein the plurality of digital data transmissions are received via one of a fiber medium, a twisted pair wire, or a wireless medium (Fernandez, paragraph [0011], lines 1-5, wireless links; paragraph [0056], lines 1-10, WAN, LAN).  AAPA discloses that the twisted-pair wire is copper (AAPA, paragraph [0004], line 15).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use twisted pair wire made of copper.  The motivation would have been to use a well-known and commonly available type of twisted-pair wire.
Regarding claim 5, Fernandez discloses the device of claim 1, wherein the plurality of analog data transmissions are received via a twisted-pair wire (Fernandez, paragraph [0040], lines 1-13, analog signal on a twisted pair) and the plurality of digital data transmissions are received via a fiber medium (Fernandez, paragraph [0055], lines 1-5, fiber optical cable).  AAPA discloses that the twisted-pair wire is copper (AAPA, paragraph [0004], line 15).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use twisted pair wire made of copper.  The motivation would have been to use a well-known and commonly available type of twisted-pair wire.

Claims 14 and 21 are rejected under substantially the same rationale as claim 3.

Claims 10, 17 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US 2007/0245393) in view of Howarter et al. (US 2008/0129498), and further in view of Vijayan Retnamma et al. (USPN 7,536,291).

Regarding claim 10, Fernandez discloses the device of claim 1, wherein the first transmission media and the first protocols for the at least one analog device, and the second transmission media and the second protocols for the at least one digital device are stored in device libraries (Fernandez, paragraph [0021], lines 1-11, store and retrieve rules associated with transmission requirements and communication protocols) 
Fernandez does not explicitly disclose that the device libraries are based on at least two of device name, device type, manufacturer, interface media type, and scheduling information.
Vijayan Retnamma discloses based on at least two of device name, device type, manufacturer, interface media type, and scheduling information (Vijayan Retnamma , column 12, lines 36-40, device libraries may include information such as an association with selected files corresponding to device type, device name, manufacturer name, etc).   At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use device libraries based on at least two of device name, device type, manufacturer, interface media type, and scheduling information.  The motivation to use device libraries based on the properties of the device would have been to so that the libraries are organized in a way that allows a particular library to be quickly accessed given information about properties of the device.    
Claims 17 and 24 are rejected under substantially the same rationale as claim 10.

Response to Arguments
January 12, 2022 have been fully considered but they are not persuasive.
	Applicant asserts that Fernandez does not disclose the claimed “control services.”  However, in the decision on Appeal for parent application No. 15/594,134, the Patent Trial and Appeal Board affirmed that the cited combination of Fernandez in view of Howarter disclosed the claimed control.
	Applicant further asserts that Fernandez does not disclose a configuration to match incoming signals to protocols to determine transmission media and instructions to control a device, because an audio or video signal is not an “instruction” and would not “control” a device.  However, in the decision on Appeal for parent application No. 15/594,134, the Patent Trial and Appeal Board affirmed that the cited combination of Fernandez in view of Howarter disclosed the claimed instructions and control.
	Applicant further asserts that the claims are patentable because Howarter does not disclose the entirety of the claim limitation matching of the security content to "to first protocols for the at least one analog service device to determine first instructions and a first transmission media to control the at least one analog service device or to second protocols for the at least one digital service device to determine second instructions and a second transmission media to control the at least one digital service device.  However, as discussed above, and as affirmed in the decision on Appeal for parent application No. 15/594,134, by the Patent Trial and Appeal Board,  it is the combination of Fernandez in view of Howarter disclosed the claimed instructions and control.
	Applicant further asserts that the claims are patentable because there is no motivation to combine Fernandez and Howarter.  However, the motivation to combine the references is discussed in the rejections above, and was affirmed in the decision on Appeal for parent application No. 15/594,134, by the Patent Trial and Appeal Board.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466